Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 1 of
                                      61
                                     EXHIBIT K
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 2 of
                                      61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 3 of
                                      61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 4 of
                                      61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 5 of
                                      61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 6 of
                                      61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 7 of
                                      61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 8 of
                                      61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 9 of
                                      61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 10 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 11 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 12 of
                                       61




                                                                       IOF-000090
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 13 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 14 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 15 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 16 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 17 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 18 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 19 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 20 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 21 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 22 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 23 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 24 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 25 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 26 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 27 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 28 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 29 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 30 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 31 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 32 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 33 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 34 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 35 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 36 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 37 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 38 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 39 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 40 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 41 of
                                       61




                                                                       IOF-000126
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 42 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 43 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 44 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 45 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 46 of
                                       61




                                                                       IOF-000133
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 47 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 48 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 49 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 50 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 51 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 52 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 53 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 54 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 55 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 56 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 57 of
                                       61




                                                                       IOF-000145
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 58 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 59 of
                                       61
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 60 of
                                       61




                                                                       IOF-000149
Case 1:18-cv-24100-MGC Document 155-11 Entered on FLSD Docket 02/05/2021 Page 61 of
                                       61
